Motion denied. Post-judgment relief in a collateral proceeding is not available to assert denial of the right to a speedy trial, especially so when the issue was never raised at or before trial (People v. White, 2 N Y 2d 220, 223-224; People ex rel. Lee v. Jackson, 285 App. Div. 33, affd. 309 N. Y. 676, cert. den. 350 U. S. 983; People v. Hunter, 30 Misc 2d 661, 662; cf. People v. Piscitello, 7 N Y 2d 387, 388; see, generally, Barker v. Wingo, 407 U. S. 514, for the significance of raising the issue at or before trial).